Citation Nr: 1719746	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge for the period of service from June 2006 to March 2011 is considered a bar to receipt of VA disability benefits.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 2006 to March 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the RO that found that the character of discharge for the appellant's service period was considered dishonorable for VA purposes and a bar to payment of VA disability benefits.

In November 2013 and August 2016, the Board remanded the appeal for further development, to include obtaining additional records and a VA opinion to determine whether the appellant was insane, in accordance with VA regulations, at the time he committed the offenses that led to his discharge from service.  In September 2016, the Agency of Original Jurisdiction (AOJ) attempted to obtain additional records, and in December 2016 obtained and associated with the claims file a VA opinion by a psychologist pursuant to the Board's remand.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1.  Appellant was discharged from his period of service from June 2006 to March 2011 under Other Than Honorable (OTH) conditions due to misconduct-specifically conviction by a civil court. 

2. The weight of the competent evidence is against a finding that the appellant was insane at the time of the offense resulting in his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from active service for the period from June 2006 to March 2011 is a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.12, 3.159, 3.354 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the character of discharge issue, the appellant was sent a notification letter in June 2012 that informed him that a decision regarding the character of his service, and therefore his status as a veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  It also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  A copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was attached to the letter.  The appellant was requested to provide evidence demonstrating that his service was honorable.  VA explained at the end of the letter that it would review any evidence he submitted, along with his service records, in rendering a decision.  Given this letter, the Board finds that any extant duty to notify has been satisfied.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service personnel records, service treatment records, post-service treatment records, and VA examination reports.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained. 

In August 2016, the Board remanded the claims to obtain a VA opinion to determine whether the appellant was insane pursuant to VA regulations at the time of the misconduct.  Pursuant to the Board's remand instructions, the RO obtained and associated a VA opinion in December 2016, which, for the reasons discussed below, the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.



II. Analysis

The appellant is seeking to be declared eligible for VA benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101 (2).  Except as provided in 38 C.F.R. § 3.13 (c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13 (b).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c) and regulatory bars listed in 38 C.F.R. § 3.12 (d).  In this case, the applicable regulations are 38 C.F.R. § 3.12 (d) (3) and (4).  The former provides that a discharge from service due to an offense involving moral turpitude is considered to have been issued under dishonorable conditions, and the latter provides that a discharge because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions. 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12 (d) (4).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b).  Specifically, pursuant to 38 U.S.C.A. § 5303 (b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303 (b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (a).  When a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354 (a).  38 C.F.R. § 3.354 (b).

The evidence, to include the appellant's DD Form 214 shows that the appellant enlisted in the U.S. Army in June 2006 and his obligation date was June 2012.  In March 2011, he was discharged from service "under other than honorable conditions" due to misconduct (civil conviction of lewd molestation of his minor children).  The appellant was found guilty of lewd molestation against his minor children, and he was sentenced to a term of 10 years in prison with all but the first five years suspended.  He is currently incarcerated.

The appellant submitted statements claiming that he was treated for a compulsive disorder related to pornographic materials during active service.  He was placed on several types of medication to try to regulate his thoughts/behavior.  He stated that his compulsion overtook him and, without thinking about consequences, he committed indecent acts with his stepdaughter for approximately one year before he was arrested for such acts.  Thus, the appellant claims that he was not mentally responsible and not able to distinguish right from wrong.

In September 2016, the AOJ attempted to retrieve any outstanding VA treatment records related to the appellant's psychiatric health, as well as any outstanding in-service treatment records from Fort Sill, but the response to the request was negative.   

A December 2016 VA examination report reflects review of the appellant's claims file and the circumstances surrounding his discharge from military service.  The VA examiner noted that in November 2010, the appellant plead guilty to "Lewd Molestation" of his two minor children, and was discharged from service in March 2011 for misconduct associated with his civil conviction.  The examiner observed that the appellant was first command-referred to mental health counseling around March 2010, after recently been given an Article 15 charge for viewing pornography on a government computer.  He participated in several groups and was seen multiple times by individual counselors; his diagnosis was "Adjustment Disorder with Anxiety," and the appellant was also briefly treated with medication (Paxil) prior to his arrest.  Records reflected that much of the appellant's "anxiety and conflict that contributed to this diagnosis was the result of problems in his relationship with his wife, and that this was a focus of treatment."

The examiner opined that the appellant was not "mentally defective" at the time of his misconduct."  He explained that "mentally defective" referred to permanent impairment, such as mental retardation, or severe neurocognitive impairment due to stroke, that was incapable of improving or worsening.  He found that there was no evidence of this in the appellant's record.  

The examiner also noted that the term "constitutionally psychopathic" referred to a personality disorder, an enduring condition that negatively impacted "a person's view of themselves, their relationship to others, their ability to regulate their mood, and the view of the world around them."  He noted that this was a pattern that typically developed during childhood, and that there was evidence that the appellant experienced several significant struggles and losses that contributed to inappropriate behavior that continued during his military service, as evidenced by his struggles in his relationship with his wife, in addition to her report that he was physically and verbally abusive.  The appellant continued to struggle with emotional regulation, as evidenced by his seeking treatment for problems with interpersonal conflict, anxiety, and irritability.  As such, the examiner opined that the appellant was constitutionally psychopathic at the time of his misconduct.  

Nevertheless, the examiner noted that under 38 C.F.R. § 3.354, finding the appellant to be constitutionally psychopathic would indicate that the appellant was not insane, unless psychosis was present.  He explained that "psychosis" referred to impairment in a person's perception of reality.  However, based on review of the appellant's treatment record, the appellant was never observed, nor did he report, any evidence of psychosis.  Further, the appellant did not experience any auditory or visual hallucinations, and did not demonstrate any evidence of delusional beliefs, or grossly disorganized behavior.  The examiner noted that, while the appellant was at times described as exhibiting poor judgment in viewing pornography on government computers, this did not rise to the level of evidence of a thought disordered behavior.  As such, the examiner opined that the appellant was at least as likely as not to have been sane at the time of the commission of his misconduct.

In addition, the examiner noted that the appellant's behaviors at the time of the offense did not represent a deviation from his normal method of behavior, since he had acknowledged that his pattern of behavior with regards to pornography existed prior to his military service, and throughout his military service.  Similarly, based on his statements in support of his claim, the examiner observed that the appellant's difficulties regulating his mood, and rationalizations towards harming others continued during his military service, to after his military service.  As the appellant's behaviors were not a deviation from his routine of behavior, the examiner found that no deviations were caused by disease.  

The examiner also found that, while the appellant's misconduct did interfere with the peace of society, in that he was arrested and incarcerated for criminal actions, his conduct was the result of volitional actions consistent with his routine behavior, and not driven by a disease.  Finally, the examiner also concluded that the appellant exhibited evidence that he was able to adapt to many social norms, including maintaining employment and social relationships.  He noted that outside of his misconduct, the appellant demonstrated an ability to function in an occupational setting, as he adequately completed expected tasks in his military service.  Further, he observed that the appellant demonstrated an ability to function socially, as he had long-term relationships with friends and family, and although some of these relationships were negatively impacted by his choices, he exhibited the capacity for having and maintaining adequate social relationships.

Based on review of the evidence of record, the Board finds that the appellant's discharge for the period of service from June 2006 to March 2011 is a bar to receipt of VA disability benefits.

The record shows that the appellant pled guilty to "Lewd Molestation" of his minor children, and the appellant contends that he was insane at the time of the misconduct.  The weight of the competent evidence, however, reflects that the appellant was not insane at the time of the misconduct addressed.  The December 2016 VA examiner specifically addressed this question in a comprehensive manner.  The examiner concluded that while the appellant was constitutionally psychopathic at the time of his misconduct, there was no evidence of psychosis such that the appellant's perception of reality was impaired or that he deviated from his normal method of behavior.  To the contrary, the examiner noted that the appellant acknowledged that his pattern of behavior with regards to pornography existed prior to his military service, and throughout his military service.  Further, the VA examiner also found that the appellant did not interfere with the peace of society, or that he had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  As the December 2016 VA examiner, a psychologist, explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed the contrary opinion that he was insane at the time of his misconduct.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to whether he was insane at the time of his misconduct is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Thus, the appellant's own assertions that he was insane at the time of the misconduct are not competent.   

As such, the appellant did not meet the criteria for insanity under 38 C.F.R. § 3.354.  Therefore, based on all the above evidence, the Board finds that the appellant's active military service from June 2006 to March 2011 is considered a bar to VA benefits as his OTH discharge was due to an offense involving moral turpitude and a pattern of persistent and willful misconduct.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The character of the appellant's active service from June 2006 to March 2011 is a bar to VA benefits; the appeal is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


